USCA11 Case: 21-11956      Date Filed: 10/03/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11956
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMAR MAURICE JAMES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 21-11956       Date Filed: 10/03/2022   Page: 2 of 6




2                     Opinion of the Court               21-11956

           D.C. Docket No. 2:20-cr-00099-SPC-NPM-1
                    ____________________


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Jamar James appeals his conviction and sentence for pos-
sessing ammunition as a convicted felon under 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). James pled guilty to this charge, and
the district court varied upwards from the Sentencing Guidelines
recommendation and sentenced James to 120 months in prison.
James now raises two arguments on appeal. First, he argues the
district court erred in denying his motion to suppress. Second, he
argues the district court’s sentence is procedurally and substan-
tively unreasonable. In response, the Government argues that
James waived his right to challenge the district court’s suppres-
sion ruling by unconditionally pleading guilty. Because we write
only for the parties, we will not recite the facts underlying this
appeal in a separate section of the opinion.

                                I.
       We review de novo whether a voluntary, unconditional
guilty plea waives a defendant’s ability to appeal adverse rulings
of pre-trial motions. See United States v. Patti, 337 F.3d 1317,
1320 n.4 (11th Cir. 2003). “A defendant’s plea of guilty, made
knowingly, voluntarily, and with the benefit of competent coun-
USCA11 Case: 21-11956            Date Filed: 10/03/2022        Page: 3 of 6




21-11956                  Opinion of the Court                              3

sel, waives all nonjurisdictional defects in that defendant’s court
proceedings.” United States v. Yunis, 723 F.2d 795, 796 (11th Cir.
1984). The alleged erroneous denial of a motion to suppress is a
nonjurisdictional defect. United States v. Charles, 757 F.3d 1222,
1227 n.4 (11th Cir. 2014); see also United States v. McCoy, 477
F.2d 550, 551 (5th Cir. 1973) (per curiam) (“[The defendant] raises
several questions concerning the district court’s refusal to sup-
press certain evidence. These issues . . . are clearly non-
jurisdictional and were effectively waived by [the defendant’s]
guilty plea.”). “A defendant who wishes to preserve appellate re-
view of a non-jurisdictional defect while at the same time plead-
ing guilty can do so only by entering a ‘conditional plea’ in ac-
cordance with Fed. R. Crim. P. 11(a)(2). The conditional plea
must be in writing and must be consented to by the court and by
the government.” United States v. Pierre, 120 F.3d 1153, 1155
(11th Cir. 1997) (footnote omitted).
      Here, James entered an unconditional, knowing, and vol-
untary guilty plea. 1 He did not enter a conditional guilty plea in
writing and with consent of the Government. Therefore, he has
waived appellate review of the denial of his motion to suppress.



1 The district court found that James was “fully competent and capable of
entering an informed plea” and that he entered “a knowing and voluntary
plea.” Because he has not disputed this in his opening brief, he has forfeited
any argument that his guilty plea was not knowing or voluntary. United
States v. Campbell, 26 F.4th 860, 873 (11th Cir. 2022) (en banc).
USCA11 Case: 21-11956         Date Filed: 10/03/2022    Page: 4 of 6




4                      Opinion of the Court                 21-11956

                                 II.
        We review the reasonableness of an above-Guidelines sen-
tence under a deferential abuse-of-discretion standard of review.
See Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591
(2007) (“[C]ourts of appeals must review all sentences—whether
inside, just outside, or significantly outside the Guidelines range—
under a deferential abuse-of-discretion standard.”). A sentence
must be both procedurally and substantively reasonable. United
States v. Turner, 626 F.3d 566, 573 (11th Cir. 2010) (per curiam).
A sentence is procedurally unreasonable if the district court erred
in calculating the Guidelines range, treated the Sentencing Guide-
lines as mandatory, failed to consider the 18 U.S.C. § 3553(a) fac-
tors, selected a sentence based on clearly erroneous facts, or
“fail[ed] to adequately explain the chosen sentence—including an
explanation for any deviation from the Guidelines range.” Gall,
552 U.S. at 51, 128 S. Ct. at 597. The district court need not pro-
vide a lengthy explanation of the sentence but must “set forth
enough to satisfy the appellate court that [it] has considered the
parties’ arguments and has a reasoned basis for exercising [its]
own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). The substantive rea-
sonableness of a sentence is determined based on the totality of
the circumstances. Gall, 552 U.S. at 51, 128 S. Ct. at 597.
       The party challenging the sentence—here, James—bears
the burden of demonstrating that the sentence is unreasonable in
light of the record, the factors listed in § 3553(a), and the substan-
USCA11 Case: 21-11956        Date Filed: 10/03/2022     Page: 5 of 6




21-11956               Opinion of the Court                        5

tial deference afforded to the sentencing court. United States v.
Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015). We will re-
verse only if “left with the definite and firm conviction that the
district court committed a clear error of judgment in weighing the
§ 3553(a) factors by arriving at a sentence that lies outside the
range of reasonable sentences dictated by the facts of the case.”
United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en
banc) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th
Cir. 2008)). “A district court abuses its considerable discretion and
imposes a substantively unreasonable sentence only when it ‘(1)
fails to afford consideration to relevant factors that were due sig-
nificant weight, (2) gives significant weight to an improper or ir-
relevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.’” Rosales-Bruno, 789 F.3d at 1256
(quoting Irey, 612 F.3d at 1189).
       The district court need not weigh each § 3553(a) factor
equally, but instead may give greater weight to one factor over
the others. Id. at 1254. The decision about how much weight to
assign to a particular factor is committed to the district court’s
discretion. Id. The district court is not required to explicitly ad-
dress each of the § 3553(a) factors or all the mitigating evidence.
United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007). Ra-
ther, “[a]n acknowledgment the district court has considered the
defendant’s arguments and the § 3553(a) factors will suffice.”
United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).
USCA11 Case: 21-11956        Date Filed: 10/03/2022     Page: 6 of 6




6                      Opinion of the Court                21-11956

Absent clear error, we will not reweigh the § 3553(a) factors.
United States v. Langston, 590 F.3d 1226, 1237 (11th Cir. 2009).
        Here, James cannot show that the district court abused its
discretion in imposing an above-Guidelines sentence. James
acknowledges that the district court had “considerable discretion”
in weighing the § 3553(a) factors when determining his sentence;
however, he argues that the district court failed to give “adequate
consideration” to “his intellectual and mental impairment; his dif-
ficult childhood; and his stated remorse for his conduct.” But that
is not so. The district court considered James’s background as de-
scribed in his statements to the court, the presentence report, and
his sentencing memorandum. It then concluded that the extent
of James’s criminal history and the severity of his conduct—
including his “complete disregard for human life, the law, and
community safety”—justified an upward variance from the Sen-
tencing Guidelines. Accordingly, it varied his sentence upwards
“to reflect the seriousness on the offense, to promote respect for
the laws, to provide just punishment, and to afford adequate de-
terrence from future criminal conduct.” It was not an abuse of
discretion to weigh one factor over the others, and we cannot re-
weigh § 3553(a) factors absent clear error by the district court.
See Gall, 552 U.S. at 51, 128 S. Ct. at 597 (“[Reviewing courts]
must give due deference to the district court’s decision that the
§ 3553(a) factors, on a whole, justify the extent of the variance.”).
      For the foregoing reasons, James’s sentence is
      AFFIRMED.